UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6735


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MONTE CLAY MOSLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:95-cr-00016-jpj-1)


Submitted:    February 26, 2009             Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monte Clay Mosley, Appellant Pro Se.      Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Monte Clay Mosley appeals the district court’s order

denying   his   motion   for    reconsideration     of    an   order     granting

relief on his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)    (2006).     We    have   reviewed    the    record    and   find    no

reversible    error.     Accordingly,      we    deny   Mosley’s    motion      for

appointment of counsel and affirm for the reasons stated by the

district court.    United States v. Mosley, No. 3:95-cr-00016-jpj-

1 (W.D. Va. Apr. 22, 2008).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                       2